                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                              4:19CR3051

      vs.
                                                                ORDER
RICK KARNES, and O'NEILL VENTURES,
LLC,

                     Defendants.


       Based on the representations of defense counsel, the defendants and their
attorneys have additional documents and discovery to review before they can decide
how this case should be progressed, and whether pretrial motions are necessary. The
court finds it is unreasonable to expect counsel and Defendant to be adequately
prepared for trial within the time limits of the Speedy Trial Act, and this case should
continue to be excluded from those time limitations of the Speedy Trial Act so it can be
fairly and justly resolved. Accordingly,

       IT IS ORDERED:

       1)     A trial date will not be set at this time. Instead, an additional status
              conference will be held before the undersigned magistrate judge at 2:00
              p.m. on November 12, 2019 by telephone. All participants shall use the
              conferencing information provided by the court, (see Filing No. 15), to
              participate in the call to discuss case progression and a potential trial
              setting. Counsel for the parties shall be present at the conference.

       2)     Based on the representations of defense counsel, and with their
              agreement, the Court further finds that the time between today’s date and
              November 12, 2019 is excludable time in any computation of time under
              the requirements of the Speedy Trial Act, because this case remains
              “unusual and complex,” and is exempted from the time restrictions of the
              Speedy Trial Act. 18 U.S.C. 3161(h)(7)(B)(ii).


       August 13, 2019                     BY THE COURT:
                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
